Ward, J.:
The plaintiff is a religious corporation located in the city of Rochester, N. T. It desired to purchase land and build a new auditorium for religious purposes. About the 10th of March, 1890, a large church meeting was held upon the subject, and the meeting determined to obtain promises or subscriptions for the purchase of land and for the building of the structure. The trustees of the plaintiff concurred and subscriptions were obtained to the amount of $104,000, and the plaintiff proceeded and purchased the land needed and constructed the building at a cost exceeding the amount subscribed, relying upon those subscriptions, among which was the undertaking of the defendant in writing which the plaintiff received, executed on the 10tli day of March, 1890, of which the following is a copy:
March 10 th, 1890.
“ To the Trustees of Central Presbyterian, Church:
“ I agree to pay the sum of one hundred dollars per year for five years toward the purchase of land and the erection of a new audi*566torium, and such improvements as you have contemplated. Payments to be made quarterly, commencing April 1st, 1890.
“J. J. THOMPSON,
“ Residence, 24 So. St. Paul”
The defendant paid $200 upon the subscription at various times from April 17, 1890, to March 31,1892, inclusive, but he refused to pay the balance, and a recovery was had against him therefor upon which judgment was entered, and from that judgment an appeal brings the question before us, and the appellant makes the point that there was not sufficient consideration shown by the evidence to support the promise. In examining the appeal book we find no statement that it embraces all the evidence and proceedings upon the trial, so that the respondent may stand upon the presumption, in the absence of such statement, that there was evidence sufficient upon the trial to sustain the judgment. But assuming that, as is very likely the case, we have all the evidence before us, and that the omission of the statement referred to was accidental, we have reached the conclusion that thei’e was evidence sufficient to sustain the finding of the trial court, that, relying upon the said subscriptions made by the ' defendant and other subscribers, and pursuant to the requests therein implied to purchase the lands and construct the church edifice, the plaintiff, by its trustees, after the execution of the defendant’s subscription and others, did purchase land at an expense of $36,500, and proceeded to erect thereon a church edifice for the use of the plaintiff, expending therefor between $80,000 and $90,000.
A careful examination of the instrument signed by the defendant will disclose that it is addressed to the trustees of the plaintiff; that •it contains an agreement to pay the $500 towards the purchase of land and the erection of the new building “ as you (the trustees) ham contemiolated.” Here is an agreement, first, to pay; second, to pay for such building as the plaintiff has contemplated. This, therefore, is at least an implied proposition on the part of the, defendant that, if the plaintiff will go to the expense of this structure,, the defendant will pay the money at the stipulated period; and when it appears, as in this case, that the plaintiff has complied with the conditions imposed upon it by the defendant’s writing, a sufficient consideration is shown to support the defendant’s promise and he is. *567liable; and this position is abundantly sustained by authorities. (M' Auley v. Billenger et al., 20 Johns. 89; Barnes et al., Trustees, v. Perine, 12 N. Y. 18; Richmondville Union Seminary v. McDonald, 34 id. 379 ; Roberts v. Cobb, 103 id. 600.)
The judgment should be affirmed, with costs.
All concurred.
Judgment affirmed, with costs.